Appellant was convicted in the District Court of Red River County of selling intoxicating liquor, and his punishment fixed at confinement in the penitentiary for a period of one year.
The charge in the indictment was the sale of intoxicating liquor to one Jacobs. Jacobs testified that on the occasion in question he bought from appellant a quart of whisky some time in March or April, 1922.
Appellant has several bills of exception, the first complaining of the court's refusal to quash the indictment, his motion being based on the fact that said instrument failed to negative the exceptions contained in the Dean law. This indictment was returned subsequent to the amendment of the Dean law which took said exceptions out of the enacting section of the law since which time this court has held it not necessary to negative said exceptions. Stringer v. State, 92 Tex.Crim. Rep., 241 S.W. Rep. 159; Crowley v. State, 92 Tex.Crim. Rep., 242 S.W. Rep. 472. There are many other decisions of this court to the same effect. We desire to commend the action of the learned trial judge in the careful qualifications placed by him upon the bills of exception.
Appellant presents three bills of exception to the testimony of State witness Artis. In one it is complained that said witness was permitted to testify that while he did not know what was in the fruit jar involved in the transaction between appellant and Jacobs, that it looked like white corn whisky. It appears from the court's qualification that this witness was testifying in rebuttal, and after the appellant had denied making a sale of any whisky to State witness Jacobs. Jacobs had given positive testimony to the effect that he had purchased white corn whisky from appellant in a fruit jar and that Artis, the witness above mentioned, was present. We think it permissible for Artis upon rebuttal on behalf of the State to say that what was in the fruit jar looked like corn whisky.
The bill complaining of the fact that Artis testified that he was a married man and had two small children, is so qualified by the trial court as to appear that the testimony came in practically without objection. The other bill complaining of the testimony of this witness presents appellant's objection to his stating that he saw defendant give witness Jacobs $2.50. The qualification to this bill sets forth that Artis testified that he saw the money pass between appellant and Jacobs, and that the money was in greenbacks as witness remembered it, and that said witness did not testify at all that the money passed from the defendant to Jacobs, but that all the money passed from Jacobs to the defendant.
It is complained by another bill of exceptions that the court refused *Page 45 
to instruct the jury that before they could convict they must find that the intoxicating liquor was not sold for mechanical, etc., purposes. Since the rendition of the opinion in the case of Robert v. State, 90 Tex.Crim. Rep., 234 S.W. Rep., 87, we have uniformly held that the burden of showing that the sale was for one of the excepted purposes was upon the defendant, and the court properly refused the charge in question. There further appears a qualification of the trial court to the bill of exceptions which states that there was no testimony tending to show that the liquor in question was sold for any of the excepted purposes.
It is also complained that appellant offered in evidence his discharge from the United States Army to prove his good moral character. We do not think such evidence admissible as affecting the character of the accused at the time of this trial, and the State admitted that during the time appellant was in the service that he bore a good character and reputation as a soldier. We are not apprised by the bill of exceptions of any manner in which the good moral character of the appellant was made by him an issue in the case.
The evidence being amply sufficient to support the verdict, and none of the contentions of appellant appearing to be sound, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 20, 1923.